 Case 18-09130              Doc 905     Filed 10/20/20 Entered 10/20/20 16:28:25           Desc Main
                                         Document     Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
                                                            )
 In re:
                                                            )    Case No. 18-9130
 ROBERT M. KOWALSKI,                                        )    Chapter 7
                                                            )    Honorable Jacqueline P. Cox
                                      Debtor.               )
                                                            )

     FDIC-R’S RESPONSE TO MOTION TO STAY BANKRUPTCY PROCEEDINGS

          Federal Deposit Insurance Corporation, as Receiver for Washington Federal Bank for

Savings (“FDIC-R”), for its Response to the Motion of the Debtor, Robert M Kowalski (“Debtor”),

to Stay Bankruptcy Proceedings, states as follows:

          1.          On October 13, 2013, the Debtor filed a motion to stay the bankruptcy proceedings.

The Debtor argues that the bankruptcy proceeding should be stayed pending resolution of the

criminal proceeding against him. He claims to have conflicting choices between invoking his Fifth

Amendment privilege and the possible negative inferences or “to defend the bankruptcy

proceeding” and risk testimony being used against him in the criminal proceeding. The Debtor

fails to specify what bankruptcy proceedings he is referencing. Apparently, it is the administration

of his bankruptcy by the Trustee.

          2.          On March 29, 2018, the Debtor filed his voluntary petition for relief under Chapter

11 of the Bankruptcy Code.

          3.          On August 7, 2018, the Court appointed Gus A. Paloian as the Chapter 11 trustee.

(Dkt No. 106)

          4.          On November 30, 2018, this Court converted this case to a Chapter 7. (Dkt. No.

276)




5517861/1/13664.008
 Case 18-09130             Doc 905     Filed 10/20/20 Entered 10/20/20 16:28:25         Desc Main
                                        Document     Page 2 of 4



         5.           On February 19, 2020, FDIC-R filed an adversary complaint to object to the

Debtor’s discharge (Adv. No. 20-000777; Dkt. No. 1).

         6.           On May 26, 2020, this Court entered an order denying the Debtor’s discharge

because the Debtor failed to oppose FDIC-R’s adversary complaint and FDIC-R proved up its

default judgment seeking denial of discharge pursuant to 11 U.S.C. Sections 727 (a)(2)(A) & (B),

(a)(3), (a)(2), (a)(4) and (a)(6). (Dkt No. 860). The Debtor never filed an appeal within the

appropriate time frame. See 28 U.S.C. Section 158 (b)(2).

         7.           The adversary complaint did allege the Debtor’s wrongful acts in the bankruptcy

proceeding that might arise to the level of criminal acts. However, any conflict does not currently

exist and has not existed for over four and one-half months since the denial of discharge order was

entered.

         8.           The Debtor’s motion further points to FDIC-R’s amended proof of claim as a

contestable matter. However, the Debtor cannot contest FDIC-R’s amended proof of claim as any

issue as to that claim was resolved with the settlement between the Trustee and FDIC-R and the

Rule 9019(a) hearing. See FDIC-R Response to the Debtor’s Motion to Compel the Trustee to

Object to the FDIC-R Claim.

         9.           While a debtor may assert his Fifth Amendment privilege in a bankruptcy

proceeding, McCarthy v. Arndstein, 266 U.S. 34, 41, 45 S. Ct. 16, 69 L. Ed. 158 (1924), he cannot

assert it in a blanket fashion to "impede the basic bankruptcy administration of his case" without

consequence, McCormick v. Banc One Leasing Corp. (In re McCormick), 49 F.3d 1524, 1527

(11th Cir. 1995). The Debtor's requested stay would allow him to "use the Fifth Amendment as a

shield, while impermissibly using the Bankruptcy Code as a sword with which to take unfair

advantage of creditors." Phillips v. First Nat. Ins. Co. of Am., Civ. No. H-10-3632, Adv. No. 10-



                                                     2
5517861/1/13664.008
 Case 18-09130              Doc 905    Filed 10/20/20 Entered 10/20/20 16:28:25          Desc Main
                                        Document     Page 3 of 4



03075, 2011 U.S. Dist. LEXIS 63892 at *2 (S.D. Tex. June 15, 2011); see also In re Connelly, 59

B.R. 421, 448 (Bankr. N.D. Ill. 1986).

         10.          The protections afforded an allegedly fraudulent debtor cannot outweigh the need

to protect creditors and the bankruptcy system as a whole. A debtor must “explain, for example,

why (he) cannot participate in this case while also selectively invoking (his) Fifth Amendment

right against self-incrimination.” CMB Export, LLC v. Attebery, 2014 U.S. Dist. LEXIS 116095 at

*4 (C.D. Ill. Aug. 20, 2014).         The Debtor here fails to link his need to testify to any ongoing

bankruptcy proceedings. The court has nothing more than pure conjecture offered by the Debtor.

The Debtor cannot assert in a blanket fashion a need for a stay that will impede the winding down

of his bankruptcy proceeding. Thus, there is no justifiable basis to impose a stay.

         WHEREFORE, Federal Deposit Insurance Corporation, as Receiver for Washington

Federal Bank for Savings (“FDIC-R”), prays that the court deny the Motion of the Debtor, Robert

M. Kowalski, to Stay Bankruptcy Proceedings, and grant such other relief as is just and equitable.

Dated: October 20, 2020                                   Respectfully submitted,

                                                          FEDERAL DEPOSIT INSURANCE
                                                          CORPORATION, AS RECEIVER FOR
                                                          WASHINGTON FEDERAL BANK FOR
                                                          SAVINGS

                                                          By: /s/ Eric S. Rein
                                                          Eric S. Rein
                                                          Nathan E. Delman
                                                          HORWOOD MARCUS & BERK CHARTERED
                                                          500 W. Madison Street, Suite 3700
                                                          Chicago, Illinois 60661
                                                          (312) 606-3200 (phone)
                                                          rrein@hmblaw.com
                                                          ndelman@hmblaw.com

                                                          Counsel for Federal Deposit Insurance
                                                          Corporation, as Receiver for Washington
                                                          Federal Bank for Savings


                                                      3
5517861/1/13664.008
 Case 18-09130         Doc 905     Filed 10/20/20 Entered 10/20/20 16:28:25           Desc Main
                                    Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE

         The undersigned attorney certifies that he caused a true and correct copy of the foregoing,

FDIC-R’S RESPONSE TO MOTION TO STAY BANKRUPTCY PROCEEDINGS, to be

filed electronically with the United States Bankruptcy Court for the Northern District of Illinois

on October 20, 2020. Notice and a copy of this filing will be served upon all counsel of record by

operation of the Court’s CM/ECF electronic filing system.

         In addition, the forgoing, FDIC-R’S RESPONSE TO MOTION TO STAY

BANKRUPTCY PROCEEDINGS, will be served via first-class mail to the following address

on October 20, 2020:

                                       Mr. Robert Kowalski
                                        5233 W. 87th Street
                                       Oak Lawn, IL 60453


                                                      By: /s/ Eric S. Rein




                                                  4
5517861/1/13664.008
